Citation Nr: 1609341	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Eleanor Donati Flechas, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the Veteran's claim in August 2014.

Subsequent to the Supplemental Statement of the Case issued in April 2015, additional documents were associated with the Veteran's claims file (to include VA treatment records), without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2015 rating decision granted entitlement to service connection for depression and assigned a disability rating of 30 percent, effective February 22, 2010.  This is the Veteran's only service-connected disability.  A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R. § 4.16(a) (2015).  In this case, as noted, the Veteran's only service-connected disability is depression, which has been assigned a 30 percent disability rating throughout the period on appeal.  As such, the Veteran has not met the threshold requirement for a schedular TDIU.  See id.  When the percentage requirements of 38 C.F.R. § 4.16(a) (2015) are not met, however, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2015) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b) (2015).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. § 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015). 

In this case, the Board concludes that submission to the Director of Compensation Service for extraschedular consideration is warranted.  Of record are March 2011 and December 2013 Residual Functional Capacity Questionnaires that were completed by the Veteran's treating VA mental health professional.  These forms outlined various functional impairment related to the Veteran's mental health.  In addition, of record is an April 2014 Psychological Evaluation, completed by a private psychologist Dr. Y.O.  Dr. Y.O. also completed a Residual Functional Capacity Questionnaire.  These documents from Dr. Y.O. also outlined various functional impairment related to the Veteran's mental health.  The Psychological Evaluation report offered a detailed and thorough discussion of the Veteran's mental health history and status and diagnosed the Veteran with depression.  The report stated, in part, that the Veteran:

has a history of poor adjustment in the workplace, losing jobs for attendance issues, polysubstance abuse, and inadequate stress management.  These symptoms persist despite intensive mental health treatment with medication, individual psychotherapy, and group therapy.  He is unable to work a 40-hour-week at this time.  Symptoms of depression will interfere with attendance and punctuality, relationships with coworkers, respect for authority, compliance with instructions, and frustration tolerance.

Based on the evidence of record, the Board concludes remand is required because the Veteran's case must be submitted to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).  

Additionally, there appear to be relevant records that may be outstanding and attempt to obtain such must be undertaken on remand.  The evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability, records related to which would potentially be relevant to the Veteran's claim for entitlement to a TDIU.  See April 2014 Representative Brief.  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as such, any SSA records available must be obtained on remand.  Also, all outstanding VA treatment records must be obtained on remand.  In this regard, there appears to be a gap in the available records during the appeal period between May 2011 and April 2013.  Such records must be obtained on remand, as well as any more recent outstanding records (the most recent treatment records of record are from November 2015).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment record, to include from between May 2011 and April 2013 and from November 2015. 

2.  Request from the SSA any available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, submit the Veteran's case to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


